Explanations of vote
I am voting for this report, as the European Council's proposal to create a permanent stability mechanism would create an intergovernmental procedure beyond the EU's scope, which would be a dangerous precedent. The European institutions, specifically the European Commission and Parliament, must be an integral part of this board with the Commission as a member, not an observer. Parliament is an important organisation for democratic monitoring, and the Council should consider the proposal made by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament regarding a possible compromise on Parliament's involvement in the mechanism's operational components. As such, I would stress the report's idea that 'the mechanism must not give rise to a new model of European governance which falls short of the level of democratic standards achieved in the Union'. Moreover, the stability mechanism must be viewed as only a part of the framework of solutions for European economic governance, for example, the Commission should investigate the potential of a future system of Eurobonds.
The European Council, which brings together European Heads of State or Government, is currently debating the implementation of a stability mechanism for Member States belonging to the euro area. The aim is to collectively ensure the financial stability of the Union, which is today being undermined. In this resolution, which I feel is balanced, Parliament welcomes this initiative, but issues a request to go beyond the temporary measures intended to stabilise the euro area. I share this point of view and feel that the EU must continue to strengthen its economic governance, in order, of course, to stabilise, but also to encourage sustainable growth.
in writing. - (LT) Today we voted in favour of the amendment of Article 136 of the Lisbon Treaty, which will enable the EU to establish a stability mechanism which is only intended for members of the euro area. The European stability mechanism will be aimed at reinforcing budgetary discipline and coordination of economic and financial policies of the euro area Member States, including the promotion of a joint European response to such challenges as growth, overcoming economic and social imbalances and improving competitiveness. I believe that this mechanism will ensure greater financial stability for the euro area and will speed up the economic recovery of euro area Member States. However, countries not in the euro club, which were worst affected by the crisis, remain in the sidelines, and the road to more rapid and sustainable economic recovery will be blocked. I feel that the EU must show greater solidarity and provide the Member States with full assistance to enable them to join the club of euro area countries and become fully-fledged EU Member States.
in writing. - (BG) As a representative of Bulgaria in the European Parliament, I voted against the draft decision because I think that it imposes double standards, which is something I strongly oppose. We have already seen such double standards in the case of Greece, which, rather than being punished, was rewarded with EUR 120 billion, while Bulgaria worries about its future in the euro area being on hold.
in writing. - (CS) The introduction of the stability mechanism for states paying in euro marks the first use of the simplified revision option in the Lisbon Treaty. This is a revision which should also be supported by countries not paying in euro, since the stability of the euro is undoubtedly in their vital interest. However, this mechanism should not be overused, in my opinion, and I am pleased we have upheld the idea that it should be activated only in cases where it really is absolutely essential. This is an important signal as regards the responsibility of states and of creditors, since it does not establish a 'transfer Union' in which financially irresponsible states would run their affairs at the expense of the financial standing of countries having consolidated public finances. In contrast to that, I am not concerned that the proposed revision would create the conditions for introducing a stability mechanism entirely outside the scope of the Union. The interpretation and application of the relevant provision of the Lisbon Treaty will, in any event, be under the control of the European Court of Justice. The willingness or otherwise of states to involve other Union bodies in this mechanism must be respected, and any intergovernmental nature of the mechanism surely does not have to be a priori at the expense of quality or democratic legitimacy. As long as the financial side of the stability mechanism is linked to national budgets, it is quite understandable and logical that the mechanism should have an intergovernmental nature.
in writing. - (CS) The report includes a proposal for a European stability mechanism, representing an integral part of an overall package of measures proposed with the aim of creating a new framework, while at the same time improving budgetary discipline and coordination of the economic and financial policy of Member States, which should also include support for a common European response to problems in the area of growth, leading at the same time to the elimination of economic and social inequalities, and to greater competitiveness. In my opinion, the Commission's call to consider other mechanisms as well for securing financial stability and economic growth in the eurozone is quite correct. I also believe the Commission is entirely right to call for the submission of legislative proposals that would include a stability mechanism and measures for reducing risks in the interests of financial, economic and social stability in the European Union, including the effective regulation of financial markets. It is entirely appropriate to review the stability and growth pact. The report also supports the introduction of instruments for reducing macroeconomic imbalances in the eurozone, and measures aimed at environmental renewal. For the reasons mentioned above, and for other reasons too, I have decided to support the report.
I voted for Parliament's resolution because I agree that the European stability mechanism constitutes an important part of a global package of measures designed to define a new framework, reinforcing budgetary discipline and the coordination of Member States' economic and financial policies. This should include the promotion of a joint response by the European Union to growth challenges, concomitantly overcoming economic and social imbalances and improving competitiveness.
I voted against the report on amendment of the Treaty on the Functioning of the European Union with regard to a stability mechanism for Member States whose currency is the euro. The Heads of State or Government of the European Union have responded to the economic crisis with austerity measures and public spending cuts. These measures and policies have brought the workers to their knees in most countries in Europe, in that they take the form of wage cuts, pension cuts, cutbacks to social rights and soaring unemployment. Basically, they are being forced to pay for the consequences of the economic crisis by those who caused it. This amendment to the Treaty paves the way for stepping up austerity measures and 'tops off' a package of 'supervisory' measures which includes the economic governance package and the European semester. The 'pact for the euro' basically overrides national economic policy and almost forcibly turns the institution of the euro area into a tool for Germany to exercise its economic policy. I also disagree with this particular use of the simplified procedure for revising the Treaty. I believe that the most appropriate method for amending the Treaties is by referendum in all the Member States.
I voted for the report by Mr Brok and Mr Gualtieri, who recognise the need, within the Union's constitutional framework, to make viable the creation of a stability mechanism for Member States whose currency is the euro. Practice demonstrates that greater economic governance is needed within the EU, which will impact on economic and financial policy, and enable greater budgetary discipline.
The report rightly stresses that temporary measures are insufficient and that any attempt to create a system outside the EU's institutional framework is a threat to the Union project; for this reason, it also rightly calls for a more significant role for the European Commission.
I also agree with the call for the Commission to table any legislative measures that might prove necessary to strengthen financial stability and sustainable economic growth.
I voted for the report on the stability mechanism for the Member States in the euro area, given that this mechanism marks a step towards better coordination of economic policies at European level. At the same time, a global package of measures is required which will aim to achieve economic stability and boost competitiveness in the EU.
in writing. - I rejected the proposal as a whole as I do not believe it solves the problems. I agree with ETUC that the proposed changes will be 'paving the way to interfere with social dialogue and intervene in collective bargaining systems all over Europe'.
Furthermore, I disagree with the choice of the simplified Treaty revision procedure. I believe that the ordinary Treaty revision procedure should be used in order to allow for a proper and in-depth discussion about the proposed stability mechanism and other possible changes to the treaties, for example a social progress clause.
Finally, I urge the Member States to enable referenda in all Member States on proposals for Treaty change.
in writing. - I welcome today's vote in the European Parliament on the proposed Treaty change. However, it is a matter of the utmost importance for the Heads of State Summit this weekend to honour its agreement with the European Parliament. As far as most MEPs are concerned, the process used by the Council in arriving at their proposed text is very unsatisfactory. If it were not for the fact that it is extremely important for the eurozone and that a permanent European stability mechanism (ESM) is urgently required, particularly for small Member States such as Ireland, I for one would be voting against the original proposal. The text we have agreed on in the European Parliament today is the minimum necessary to ensure legitimacy for the setting up of the Mechanism and its operation. However it does not signal any agreement by the Socialists and Democrats Group to the draconian austerity programmes expected of some Member States without reference to their economic sustainability.
Parliament supports the limited amendment of the Treaty on European Union to allow for the implementation of a permanent stability mechanism for the euro area, which should be formally established during the European Council meetings of 24 and 25 March, by the amendment of Article 136 of the Treaty. This decision will help to make the financial stability mechanism, which has proved it effectiveness since being created last May, more permanent. We will thus have a healthy EUR 700 billion mechanism for providing loans, at the best rate and under strict conditions, to euro area countries in difficulty. It was, however, inconceivable that the amendment of the Treaties would consolidate a mechanism based solely on intergovernmental commitments. The Community method, which we favour, is the guarantee that all Member States of the euro area will receive equal treatment in accessing, subject to strict conditionality, this rescue fund. As for the International Monetary Fund, we will remain extremely vigilant with regard to the conditions of its participation.
in writing. - (PT) I voted in favour of the report to amend the Treaty on the Functioning of the European Union with regard to a stability mechanism for Member States whose currency is the euro, as it is essential to stabilising the euro area in the long term, to limiting speculation against European countries and to protecting the public.
Despite the mechanism's intergovernmental nature, I believe that it is positive to strengthen the Union method, along with the role of the European institutions in the EU's economic governance, specifically that of the Commission and the European Parliament.
in writing. - (SV) We Swedish Social Democrats support this report as a whole. At the same time, however, we believe that the wording of the text relating to a consolidated Eurobonds market goes too far. We consider the creation of a Eurobonds system to be an interesting and promising idea, but we believe that the matter must be investigated properly before it can be considered appropriate to go on to actually implement it. We currently know far too little for it to be possible to take any definitive decisions at this stage.
At exceptional times in the history of states and organisations, such as these which we are now experiencing, we have a joint obligation to find appropriate and ambitious responses to the challenges we face. The debt crisis that Europe is fighting demands exceptional measures and the necessary maturity to find, within our institutional structure, the path towards mechanisms which will provide the euro with the necessary stability and resilience. Measures which are firmly anchored in budgetary discipline, in the coordination of macroeconomic policies and in the existence of sustainable growth policies.
While I advocate legislative stability, it is because we are living through exceptional times that I support the currently proposed amendment of Article 136 of the Treaty on the Functioning of the European Union to such an extent as to enable the creation of a permanent mechanism to safeguard the stability of the euro area, as proposed in report, adopted by this Chamber on 20 October 2010.
The European Union must strengthen its economic governance, which will only be achieved using the Union method, with the Commission's leadership, rather than the intergovernmental method.
I hope that the strengthening of the Stability and Growth Pact, the European Semester, the Europe 2020 Strategy and the amendment of Article 136 of the Treaty on the Functioning of the European Union with regard to a stability mechanism will result in sustainable economic growth. The workings of this mechanism must respect the fundamental principles of democratic decision-making, such as transparency, parliamentary monitoring and democratic responsibility. This mechanism constitutes an important part of a global package of measures aimed at defining a new framework in order to reinforce budgetary discipline and the coordination of Member States' economic and financial policies, which should include the promotion of a joint European response to growth challenges, concomitantly overcoming economic and social imbalances and improving competitiveness.
I voted in favour of creating this mechanism in the hope that it will be a valuable contribution to conferring greater stability on the financial markets and providing sustainable economic growth.
The intended simplified way of amending the Treaty is highly revealing of the vacuity of the claims of belief in the importance that the Treaty of Lisbon would ascribe to national parliaments - as well as the European Parliament - and of the falseness of all the rhetoric concerning deepening democracy. Little more than a year down the line, the Treaty, which was supposed to last at least a generation, is then being amended, in a quick and simplified way because of the desire and pressure from the directorate of powers led by Germany, which wishes to preserve at all costs the economic and political dominance guaranteed to it by the instruments of this EU, including the single currency. Discussion, participation and democracy fall by the wayside.
If, in order to adopt the Treaty of Lisbon, they shied away from national referenda - and disrespected the few that were carried out - they now do not hesitate to escape even the scrutiny of the national parliaments. It is understandable if we consider the fact that, with the mechanism that they now wish to include in the Treaty and with so-called 'economic governance', there is a risk of these becoming meaningless words. There is no longer any doubt that they are intending to create a veritable straightjacket for the Member States, so that they may implement the strategy of deepening...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
We are against the entire process involving the announced amendment of the Treaty of Lisbon, as regards not just to its substance, but also to its form.
The strict conditionality for the concession of financial assistance under the European stability mechanism is unacceptable for a number of reasons, the most significant of which is the possibility of removing powers from and interfering in the governing of the European Union Member States whose currency is the euro; interference in the budgetary, social and labour areas is particularly serious.
It is an amendment which uses a mechanism of the Treaty itself to sideline everyone, enabling not just an amendment without any democratic participation - and, furthermore, continuing what they did by rejecting national referenda to adopt the Treaty - it creates a mechanism enabling permanent monitoring of Member States' economies.
This report is along the same lines, tabling certain proposed amendments to the Commission's draft of the amendment to the Treaty on the Functioning of the European Union with regard to a stability mechanism for Member States whose currency is the euro. However, it always aims to consolidate the desired boost provided as part of the aforementioned economic governance, with the creation of the 'European Semester', the deepening of penalties...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
According to legal opinion, a limited amendment to the Treaty is needed to ensure that the European stability mechanism is within the European Union institutional framework.
In the absence of other alternative solutions proposed by the Council, it was necessary to vote in favour of making the European stability mechanism permanent, in order to provide assistance to our Greek, Portuguese and Irish colleagues. However, the debate is far from over. This concession made by the French socialists is not an indicator of the outcome of other forthcoming debates on the economic governance issue. Faced with the introduction of this intergovernmental mechanism, it is important to move forward and implement instruments which will encourage recovery in growth and business. It is, among other things, to ensure that we are able to finance such instruments that I am campaigning alongside my socialist colleagues for an increase in the European Union's own resources. We could also use the Structural Funds in conjunction with the European stability mechanism to make deficit countries converge upwards. It is with ambitious budgets and the promotion of a European social model that we will be able to emerge from the crisis.
I voted in favour of a stability mechanism (ESM) for the Member States of the euro area in order to help those of our neighbours that are in difficulty. This mechanism is an embryo of what the Eurobonds could be in future in terms of their ability to finance the Union's budget and to release the financial markets' stranglehold on the sovereign debt of Member States. I regret, however, the ESM approval method chosen - a simple consultation of the European Parliament - because the intergovernmental approach has prevailed over the Community approach. This poses a risk to the quality of democratic debate, which is nevertheless necessary in order to implement an effective economic policy. This mechanism remains a partial response which is not sufficient to encourage growth and reduce unemployment.
I saw it as my duty, as a Member of Parliament, to achieve the maximum possible level of democratic control and integration of the European stability mechanism in the negotiations. The result is thus a great improvement on the original proposal. I am therefore voting in favour. However, I would like to set out my basic objections to the route upon which we have embarked. The ordinary Treaty revision procedure should have been required for the ESM. This would have enabled it to be set up within the Community framework with democratic participation and control. Reverting to the intergovernmental method is fatal. We are privatising (speculative) profits and socialising the losses. That is the wrong way to go. We let taxpayers suffer, but protect the banks, asset managers and speculators. The public sector is lending money to the banks here. It is the public sector that is bearing the costs - not the private sector. Without a fundamentally new concept of money and clear legal rules for the banking and financial sector we will continue to be only ever treating the symptoms, without remedying the underlying causes.
in writing. - I abstained throughout the voting on this report. Scotland is not within the eurozone and I therefore consider it appropriate to withhold my vote on this issue. Having said that, I note that paragraph 6 refers to Europe's smaller nations 'whose economy may be seen as not "indispensable” for the purposes of safeguarding the euro area as a whole'. I feel that this paragraph displays a dangerous arrogance; the EU is the sum of all its parts and the importance of all European economies is equal, regardless of size. History shows that unions based upon the dominance of larger members are doomed to fail.
in writing. - (LT) I voted in favour of this report, because the amendment of the Lisbon Treaty adopted will facilitate the establishment of the permanent euro stability mechanism. The situation today shows that we are in a difficult economic and financial situation and that we must take very specific actions regarding economic coordination and surveillance. However, this mechanism and the Guarantee Fund is only intended for euro area members, while countries not in the euro area will be sidelined, causing greater fragmentation of the EU. In my opinion, the EU must show greater solidarity, by providing assistance to non-euro area countries as well as countries in the euro area, so that they become full and equal EU Member States as quickly as possible, and we would thus eliminate a temporary discrepancy in the EU accession agreement and contribute to the creation of a more cohesive EU.
in writing. - (IT) The resolution on the proposal to amend the Treaty on the Functioning of the European Union, approved in Parliament, concerning the provision of a European stability mechanism for the euro area, is an important goal for strengthening the cohesion and competitiveness of the economy and stabilising the financial system. I voted for the amendment, given the significance of the euro to the European political and economic plan for sustainable growth. The stabilisation of the euro area is of strategic importance, and I believe that Europe must include measures to strengthen it, increasing its economic governance in light of the objectives to be pursued by the EU 2020 Strategy. Lastly, I believe in the need for a permanent stability mechanism to provide for the involvement of Community institutions, both to avoid the setting-up of double structures and because establishing a mechanism outside the institutional framework of the EU would constitute a threat to the integrity of the system based on the Treaties.
in writing. - I rejected the proposal as a whole as I do not believe it solves the problems. I agree with ETUC when they say that the proposed changes will be '... paving the way to interfere with social dialogue and intervene in collective bargaining systems all over Europe'. Furthermore I disagree with the choice of the simplified Treaty revision procedure. I believe that the ordinary Treaty revision procedure should be used in order to allow for a proper and in-depth discussion about the proposed stability mechanism and other possible changes to the Treaties, for example a social progress clause. Finally, I urge the Member States to enable referenda in all Member States on proposals for Treaty change.
in writing. - (RO) I regard the stability mechanism as being particularly important and vital to the Member States which use the euro as their currency in terms of strengthening the single currency and supporting the European political and economic project. Strengthening and ensuring the stability of the single currency provide the market with security and make adopting the euro more attractive to new Member States. This matter is crucial to Europe's growth and development, values which I support in every respect. Consequently, I voted in favour of this report.
in writing. - I am pleased with the results which Parliament has secured through negotiations with the Council, and as a result I supported this Treaty change. Giving a legal basis to a stability mechanism is vital to the immediate and long-term stability of the euro zone. The Council has given assurances that in future there will be a strong role for the Parliament and the Commission, which I believe is very important. While I approve this Treaty change I have very serious concerns regarding the current economic governance proposals, and voting in favour of this report is not an endorsement of the current economic governance package.
in writing. - (IT) The new European stability mechanism requires an amendment to the Treaty of Lisbon, to ensure its legally valid inclusion within the institutional framework of the European Union. We believe that this should be accompanied by a strengthening of the preventive and corrective arm of the Stability and Growth Pact and measures relating to medium- and long-term competitiveness. Measures, in other words, capable of promoting a common European response, in order to better address the macro-economic imbalances between Member States and to ensure their sustainable growth. The European stability mechanism is therefore an important element of a comprehensive package of new measures (together with the European Semesters and the EU 2020 Strategy), aimed at establishing a new framework for strengthening and coordinating economic and financial policies and budgetary discipline. To ensure respect for the core principles of democratic decision-making such as transparency, parliamentary scrutiny and democratic accountability, Parliament must be adequately informed and involved. In addition, we support the need for each national parliament to be fully involved, in accordance with their budgetary and control rights, in order to increase the transparency, ownership and accountability of decisions taken, including at European level.
This report endorses the institutionalisation of the control of the European Commission, the European Central Bank (ECB) and the International Monetary Fund (IMF) over the budgets and the political reforms of the Member States of the euro area. It does not say a word about the social injustices that citizens will suffer in order to take advantage of the financial assistance that the European stability mechanism will provide. Neither does it mention the causes of the crisis, which is driving the Member States to agree to bleed their populations dry in order to reassure the financial markets. What is worse, it supports an abuse of authority which consists in using the simplified revision procedure of the Treaty of Lisbon in order to try and avoid a possible referendum. My group is the only one to set itself apart in demanding that referendums be held in all the Member States. Your European oligarchy fears democracy. It is right to do so, as the people of Europe, following the example of the North Africans, want to tell it to clear off!
We must not hesitate in combating the sovereign debt crisis that has been affecting some countries in the euro area. In another, less serious situation, I would not agree with the proposed amendment of the Treaty of Lisbon, which came into force so recently.
At this time, it is essential to go beyond temporary measures to stabilise the euro area and there is no doubt that the EU must reinforce its means of combating the sovereign debt crisis. As such, the amendment of Article 136 of the Treaty on the Functioning of the European Union is essential to create a permanent European stability mechanism that will be effective in assisting Member States in difficulties.
I voted against this report because in no way is this the solution to the economic crisis we are experiencing. The proposed changes pave the way for social dialogue to be torpedoed. Moreover, I do not agree with the choice of the simplified Treaty revision procedure. I am of the opinion that the simplified Treaty revision procedure should be used to create an atmosphere favourable to an in-depth discussion of the proposed stability mechanism and of other possible mechanisms, such as the social progress clause. Finally, we call on the Member States to lay the ground for referenda on potential modifications of the Treaty.
in writing. - (HU) I represent a country from the euro area which at the time did not support the loan for Greece. This was a decision that naturally no one was pleased about. I sincerely hope that similar decisions will not have to be made often. The crisis spared neither the euro area nor the European Union, but our common currency has already proven itself on several occasions. It provides its users with a form of unity and protection which we can be rightly proud of as an EU achievement. For precisely this reason we must protect our currency against future economic swings with an appropriate legislative framework. Thanks to the current Treaty amendment, a European stability mechanism will replace the temporary stability tool. The mechanism reform offers a chance to those in trouble, thus I would prefer it to be used rarely. This is one of the last moments when we can coordinate our economic and financial systems. I supported this highly realistic and constructive solution with my vote. As Parliament has said before, the structural causes of the crisis need to be tackled. A repeat of a situation similar to the experiences of the recent past must be prevented.
The debt crisis in the euro area has proven the need to establish an economic union and economic governance as quickly as possible. The European stability mechanism is an important aspect of the measure aiming to strengthen the budgetary discipline and coordination of the Member States' economic and financial policies. It is the first step in a series of changes required to establish a credible economic government.
The permanent stability mechanism is the subject of an intergovernmental agreement, which unfortunately means that the unanimity rule will be applied. This is a dangerous approach as it could play into the hands of Eurosceptics. Ideally this mechanism should have been incorporated into the Community system.
Indeed, the Commission should be able, in agreement with the Member States, to manage the objectives of the permanent stability mechanism rather than being limited to technical monitoring. Lastly, while it may have been necessary to use the simplified revision procedure in this case, I believe that it must remain an exception.
in writing. - (LT) I voted in favour of this resolution because it is important for the whole of the European Union as it recovers from the tough economic crisis. Consequently it is very important to establish such a mechanism that would stabilise the euro area and ensure its effective and efficient functioning and development. The European stability mechanism is a permanent aid fund assisting euro area Member States affected by the crisis. However, for this mechanism to function effectively it must be brought fully into the institutional framework of the Union. Above all, it is necessary to ensure that it is open from the outset to all Member States, even those whose currency is not the euro. I believe that it is advisable to provide for financial measures which would give the opportunity to purchase bonds from those countries that are facing enormous debt problems. This would pave the way for them to access financial markets while encouraging a speedier economic recovery. I agree with the proposal that other EU institutions should also be involved in the mechanism's management process, and that the Commission should be given more powers, in order to effectively implement the Union's expanded functions in this area.
in writing. - (IT) I voted for the amendment of the Treaty with regard to a stability mechanism for Member States whose currency is the euro. I hope that Member States will come to a quick decision over its details and specificity. However, I do not think that the debate stops here. Indeed, I believe that in the coming months and years the issue to be faced will be whether to and how to use these contributions. I refer, for example, to the matter of Eurobonds. In a situation like the present, in which Member States are asked, on the one hand, to implement severe budget policies to reduce deficits and debts and, on the other, to pay contributions to participate in the stabilisation fund, there is a real risk of collapse and a risk of States no longer being able to finance themselves. The European economy cannot be revitalised unless, at the same time, we use the strength of the euro on international markets and the resulting improved credit rating for its recovery. The collection of money at European level allows Member States to cut spending to avoid overlap and to achieve a better return on their investment.
Strengthening the EU's economic governance has become a priority, especially in the current international economic situation. In fact, when the Treaty of Lisbon came into force on 1 December 2009, there were no expectations that it would have to endure amendments in the near future. However, the well known, exceptional circumstances in financial, economic and also, now, social terms are the deciding factor for this amendment, which has a majority political support.
Nevertheless, I cannot fail to stress that this simplified revision process must not set precedents for future constitutional revisions when there are no truly exceptional circumstances, such as these we are currently experiencing. I agree that there is a need for a concerted and coherent economic and financial policy between the Member States of the euro area, which could guarantee the cohesion and stability of the euro area, so I voted in favour of this report aimed at amending Article 136 of the Treaty on the Functioning of the European Union, as well as institutionalising a permanent European financial stability mechanism with the aim of guaranteeing stability and financial assistance, according to certain conditions, specifically a rigorous analysis and the application of an economic and financial recovery programme.
in writing. - (IT) Today we voted, during the mini part-session at the European Parliament in Brussels, on the report 'amending the Treaty on the Functioning of the European Union with regard to a stability mechanism for Member States whose currency is the euro'.
On 16 December 2010, the European Council decided to consult the European Parliament under the simplified revision procedure laid down in Article 48(6) of the Consolidated Version of the Treaty on the Functioning of the European Union concerning a proposal to revise Article 136 of the Consolidated Version of the Treaty on the Functioning of the European Union with regard to a stability mechanism for Member States whose currency is the euro. The objective of the proposal drafted by our colleague, Mr Brok, and fellow Member, Mr Gualtieri, is to add a paragraph to ensure that Member States whose currency is the euro are able to establish a mechanism to be activated in case of need to safeguard the stability of the euro area as a whole, stating that the granting of any necessary financial assistance under the mechanism will be subject to strict conditions.
in writing. - According to the report voted today, the EP:
1. Emphasises that the monetary policy for the Member States whose currency is the euro is a Union-exclusive competence and has been a Community policy since the Maastricht Treaty; and
2. Stresses the importance of the euro for the European political and economic project, and underlines the importance of the commitment made by all Member States in favour of the stability of the euro area and the sense of responsibility and solidarity they have shown.
At the same time, it considers that it is essential to go beyond the temporary measures aiming at stabilising the euro area, and that the Union should build up its economic governance, including by means of policies and instruments designed to promote sustainable growth in Member States, and takes the view that the reinforcement of the SGP, the European Semester, the EU 2020 Strategy and the amendment of Article136 TFEU concerning the stability mechanism are only a first step in that direction.
in writing. - (IT) I support the wording of this resolution because I believe that the monetary policy of the euro should remain an exclusive competence of the European institutions, since this would avoid the setting-up of double structures which would prove detrimental to European integration.
All Member States currently coordinate their economic policies in accordance with measures dictated by the European institutions for the stability of the entire euro area. The current draft Council decision could create a decision-making mechanism on the stability of the euro that is outside the sphere of Parliament and the Commission. For this reason, the stability mechanism is a joint response to economic and social growth challenges and to encourage the introduction of the euro in the remaining Member States. I hope that the setting up and functioning of a permanent stability mechanism will involve the contribution of the entire European institutional framework, and when necessary, through the use of the enhanced cooperation procedure in order to ensure the transparency of all decisions.
in writing. - I rejected the proposal as a whole as I do not believe it solves the problems. I agree with ETUC when they say that the proposed changes will be '... paving the way to interfere with social dialogue and intervene in collective bargaining systems all over Europe'. Furthermore I disagree with the choice of the simplified Treaty revision procedure. I believe that the ordinary Treaty revision procedure should be used in order to allow for a proper and in-depth discussion about the proposed stability mechanism and other possible changes to the treaties, for example a social progress clause. Finally, I urge the Member States to enable referenda in all Member States on proposals for Treaty change.
in writing. - We rejected the proposal as a whole as we do not believe it solves the problems. We agree with ETUC when they say that the proposed changes will be '...paving the way to interfere with social dialogue and intervene in collective bargaining systems all over Europe'. Furthermore we disagree with the choice of the simplified Treaty revision procedure. We believe that the ordinary Treaty revision procedure should be used in order to allow for a proper and in-depth discussion about the proposed stability mechanism and other possible changes to the treaties, for example a social progress clause. Finally, we urge the Member States to enable referenda in all Member States on proposals for Treaty change.
The sovereign crisis affecting the Member States is obliging the European Union to rethink its economic strategy. The Union's economic governance is gradually becoming a reality. There is a need for a concerted and coherent economic and financial policy between the Member States of the euro area: a true 'pact for the euro'. Therefore, and to guarantee the stability of the euro area, this report aims to amend Article 136 of the Treaty on the Functioning of the European Union, as well as to institutionalise a permanent European financial stability mechanism with the aim of guaranteeing stability and financial assistance, according to certain conditions, specifically a rigorous analysis, and the application of an economic and financial recovery programme.
I am voting for this amendment because I believe it to be essential to institutionalise the European mechanism and simultaneously make it more flexible. Nevertheless, I cannot fail to underline that it must take into account the competences of the European institutions, so an institutional framework separate from these must not be created. Current events require the uptake of serious and real positions at Member State level, particularly those states in the euro area. However, I cannot fail to stress that this simplified revision process must not set precedents for future constitutional revisions.
in writing. - (DE) I voted in favour of this addendum to the Treaty on the Functioning of the Union because it has logical consequences for economic governance and promotes further coherence in the euro area with a view to common financial policy. Moreover, it is right that no country is given discounts and that no distinction is made between good and bad debt. The pact between generations means that the burden of debt is always passed on to subsequent generations, restricting their freedom to act and their future opportunities.
The draining of European public finances as a result of the Member States' crucial commitment to controlling the fall in growth following the financial crisis has created significant public deficits which are subject to frenzied speculation. It required the European Stability Mechanism (ESM) to be made permanent. I welcome the institutionalisation of this instrument, which clearly expresses solidarity within the euro area, and which, in return, calls on its members to be more responsible. Firstly, activating this mechanism provides assistance to Member States in serious financial difficulty and, secondly, the mechanism requires those States, in return, to reduce their deficit. By implementing a shared approach to the management of part of the Member States' public debt and by making their economies converge, this mechanism is in fact part of a more comprehensive strategy which my political family broadly supports, namely economic governance of the euro area. We are not talking here about a theoretical gadget or a European gimmick; we are talking about a clear need and about real progress for Europe. The strength of our currency, our capacity to import at low cost and our ability to attract investment to Europe are dependent on this strategy.
in writing. - (DE) The Brok/Gualtieri report explicitly states that the Council - and thus the Member States - have failed to implement the Stability and Growth Pact fully and that ways of stabilising the Pact that exist in the treaties have not been exploited. Moreover, with this report Parliament gives its backing to the European Commission and unreservedly supports its 'intention to ensure consistency between the future mechanism and the Union's economic governance' in order to prevent any future crisis like the one we have at present. As early as paragraph 3 of the report it is established that the European Parliament sees the stability mechanism as 'part of a global package of measures which are designed to define a new framework, reinforcing budgetary discipline and coordination of economic and financial policies of the Member States'. I share this view of many of my fellow Members.
in writing. - (SK) The single currency has brought greater freedom to Europe. However, freedom must always go hand in hand with responsibility. This is where the problem lies. Some Member States apparently did not take their own share of responsibility for the common currency very seriously. They now need to borrow more money for the gradual repayment of these debts, but the banks no longer trust them. The countries that acted responsibly had a choice: allow the debtors to go bankrupt, or show solidarity. As a staunch European, I am glad that the principle of solidarity prevailed. At the same time, however, I expect the new mechanism to be applied cautiously, in order to avoid what we see happening today, with both Greece and Ireland requesting more aid on top of the original amount. I also expect that our solidarity will not be abused by those who need it, or by those who are seeking a convenient pretext for tax harmonisation and other ways to curtail Member State sovereignty.